Citation Nr: 1222801	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  12-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from August 1952, to August 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Granting the Veteran the benefit of the doubt, the evidence of record demonstrates that bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for bilateral hearing loss, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011). 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records (STRs) were destroyed by fire and the file was only partially reconstructed.  Available STRs showed both a normal entrance audiological examination and an exit audiological examination in which the Veteran was administered a whisper test and did not reveal any hearing loss.  The Veteran's DD-214 indicates that he was assigned to an artillery unit as a wire repairman.  The Veteran's lay statements reveal that he was exposed to noise from frequent artillery fire and that he did not wear hearing protection.  A photograph was also submitted purportedly showing the Veteran in the performance of his duties with a cotton ball in his right ear.

The Veteran previously filed a claim for bilateral ear aches in August 1957.  That claim was denied on the basis that the Veteran failed to cooperate with the VA examination and no audiological testing was ever performed.  The Veteran submitted a February 2009 statement and audiogram from a Dr. P showing mild to severe, sloping sensorineural hearing loss bilaterally and also noting military artillery exposure.  A May 2009 audiogram and hearing aid receipt form from the VA Medical Center also revealed current bilateral hearing loss.  

A November 2009 VA audiological examination was conducted without review of the claims file.  An addendum opinion was issued that same month after review of the claims file.  The Veteran stated that he was exposed to artillery and other weapons fire without the use of hearing protection during his military service.  Post service occupational noise exposure was reported with respect to employment as a construction worker and as a fire department employee.  The Veteran denied the use of hearing protection in both of those occupations.  The Veteran reported noticing hearing loss during or very shortly following service.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        35
        35
        50
        70
        85
LEFT
        35
        35
        50
        75
        95
 
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  Audiogram revealed mild to severe sensorineural hearing loss for the right ear and mild to profound sensorineural hearing loss for the left ear.  The examiner opined that a relationship between the Veteran's current hearing impairment and military noise exposure would require mere speculation.  In support the examiner provided that the whisper test conducted in the military was inadequate for showing high frequency hearing loss, the type most commonly associated with acoustic trauma.  Additionally, other factors, such as the Veteran's post service occupational noise exposure, health status, and age, were suspected to have contributed to the current hearing loss as well.  In light of these variables and without further hearing test results, the examiner stated that the nexus of hearing loss could not be established.  

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss.  There is evidence of a currently diagnosed hearing loss.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The November 2009 VA examination indicated hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  It should be noted that hearing loss for VA purposes was not diagnosed within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  Nor does the medical evidence show a diagnosis of hearing loss for VA purposes during active service.  The Board finds, however, that there is evidence of in-service noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran has provided competent and credible testimony that he incurred noise exposure during service, such as being exposed to artillery and other weapons fire while serving in an artillery unit and not wearing hearing protection, in addition to filing a claim for bilateral earaches approximately 3 years after release from active duty.  Also, the Veteran reported noticing hearing loss during or very shortly following service.
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence) aff'd, 78 F.3d 604(Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of personal knowledge).  This testimony is further supported by the Veteran's confirmed assignment to an artillery unit. 

The issue is, thus, whether the Veteran's current bilateral hearing loss is etiologically related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The November 2009 VA audiological examination opinion is both competent and credible.  However, there is diminished probative value for that opinion.  See Caluza, 7 Vet. App. at 511 (holding that the Board must analyze the credibility and probative value of all material evidence and provide the basis for the rejection of any such evidence).  The VA examiner indicated that a conclusion could not be reached regarding etiology, as the Veteran's STRs only revealed the use of a whisper test to assess hearing loss and this test is deemed inappropriate to detect the high frequency hearing loss that is most commonly associated with acoustic trauma.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be non-evidence, but the remainder of the examination report must still be considered by the Board); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  This opinion thus concedes that the whisper test at service discharge may have missed hearing loss at that time.  As noted above, the Board has determined there was acoustic noise exposure in military service.  This opinion does have some probative value and, therefore, must be considered with respect to the claim.

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  If the evidence supports the claim or is in relative equipoise, the claimant prevails; if a fair preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Here, the evidence is in equipoise because there is a balance of positive and negative evidence regarding the causal relationship between bilateral hearing loss and active service.  The mere fact that the whisper test may not adequately show that high frequency hearing loss was present upon discharge from the service does not disprove the possibility that the Veteran actually had such hearing loss at that time.  Further, even though the VA examiner determined that current hearing loss could be related to post service occupational noise exposure or age, the evidence does not show these possibilities as the sole cause to the exclusion of military acoustic trauma.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


